                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   KELLIANN NELSON,

                Plaintiff,
                                     Civil No. 18-8646 (NLH/JS)
        v.                           OPINION

   WAL-MART STORES, INC.; JOHN
   DOES 1-10, fictious
   individual(s); and ABC
   COMPANIES 1-10, fictitious
   business entities,

                Defendants.


APPEARANCES:

MORRIS STARKMAN
LAW OFFICE OF MORRIS STARKMAN
1939 ROUTE 70 EAST
SUITE 210
CHERRY HILL, NJ 08003

     Attorneys for Plaintiff Kelliann Nelson.

PATRICK J. MCDONNELL
MCDONNELL & ASSOCIATES, P.C.
METROPOLITAN BUSINESS CENTER
860 FIRST AVENUE
SUITE 5B
KING OF PRUSSIA, PA 19406

GWYNETH RHIAN WILLIAMS
MCDONNELL & ASSOCIATES, P.C.
METROPOLITAN BUSINESS CENTER
860 FIRST AVENUE
SUITE 5B
KING OF PRUSSIA, PA 19406

     On behalf of Defendant Wal-Mart Stores, Inc.



                                 1
HILLMAN, District Judge

     This is a slip-and-fall action in which Plaintiff Kelliann

Nelson (“Plaintiff”) alleges that she fell while visiting a

Walmart Store located in Lumberton, New Jersey. 1    Defendant Wal-

Mart Stores, Inc. (“Defendant” or “Walmart”) moves for summary

judgment pursuant to Rule 56 of the Federal Rules of Civil

Procedure (the “Motion”).   (ECF No. 12).   For the reasons

expressed below, Defendant’s Motion will be granted.

                            BACKGROUND

     The Court draws its facts from the parties’ statements of

undisputed material fact.   The Court will note any factual

disputes where relevant.

     On April 10, 2016, Plaintiff and her twelve-year-old

granddaughter entered a Walmart store located in Lumberton, New

Jersey.   (ECF No 12-3 (“Def. SOMF”), ¶¶2, 34).     Plaintiff headed

for the girl’s clothing section, which is described as being at

least 100 feet from the entrance.    See (ECF No. 13-2 (“Pl.

Dep.”) at 1T32:1-12).   While in route to the clothing section,

Plaintiff slipped and fell on what she describes as a wipe,

brownish in color, dry, and dusty.    (ECF No. 13 (“Pl. SOMF”),

¶¶5-6, 8).




1 The Court will occasionally refer to the Walmart Store located
in Lumberton, New Jersey as the “store[.]”
                                 2
     Plaintiff testified at her deposition that the store

provided cart wipes near the entrance for customers to use in

cleaning shopping carts, but Plaintiff could not say whether the

wipe she slipped on was one similar to the kind provided by the

store.   (Def. SOMF, ¶9).   Plaintiff conceded, however, that the

item she slipped on could have been a baby wipe or some other

type of debris.    (Def. SOMF, ¶14).   Plaintiff does not know how

or when the alleged-wipe came to be on the floor.    (Def. SOMF,

¶¶11-13; Pl. SOMF, ¶10).    There were no witnesses to the

incident other than, possibly, Plaintiff’s granddaughter. 2    (Def.

SOMF, ¶15; Pl. SOMF, ¶9).

     After falling, Plaintiff rose to her feet and continued

shopping.   (Pl. SOMF, ¶11).   Plaintiff did not report the

incident to anyone before leaving the store.    (Def. SOMF, ¶17).

     Several hours later, Plaintiff’s leg began to swell.     (Pl.

SOMF, ¶11).   In light of the swelling, Plaintiff decided to

return to the store to report the incident.    (Pl. SOMF, ¶12;

Def. SOMF, ¶¶17-19).    Plaintiff spoke with the manager on duty

and was asked to fill out an incident report.    (Pl. SOMF, ¶12;

Def. SOMF, ¶19).    In the incident report, Plaintiff explained,

in her own words, that she “was walking down the front [a]isle .

. . [and] fell on floor on right knee[.]”    (Def. SOMF, ¶20).


2 The record contains no evidence regarding whether Plaintiff’s
granddaughter actually witnessed Plaintiff fall.
                                  3
Nowhere in the incident report does Plaintiff or the manager on

duty indicate that a wipe or any other object facilitated

Plaintiff’s fall.    (Def. SOMF, ¶21; Pl. SOMF, ¶13).   After

completing the incident report, Plaintiff drove to the local

emergency room.    (Pl. SOMF, ¶14).

       Walmart’s surveillance cameras did not capture footage from

the purported incident, and no pictures were taken due to the

lapse in time between Plaintiff’s reporting of the incident and

the actual occurrence.    (Def. SOMF, ¶¶26-27).

       Plaintiff’s complaint - initially filed on April 3, 2018 in

the Superior Court of New Jersey, Law Division, Burlington

County - was removed to this Court by Defendant on May 1, 2018.

(ECF No. 1).    Thereafter, Defendant filed the present Motion for

Summary Judgment (ECF No. 12), which Plaintiff opposes (ECF No.

13).    As such, the Motion is ripe for disposition.

                              ANALYSIS

       A.   Subject Matter Jurisdiction
       This Court has subject matter jurisdiction over this case

pursuant to 28 U.S.C. § 1332.

       B.   Motion for Summary Judgment Standard

       Summary judgment is appropriate where the Court is

satisfied that “‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits if any,’ . . . demonstrate the absence of a genuine


                                  4
issue of material fact” and that the moving party is entitled to

a judgment as a matter of law.   Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986) (citing Fed. R. Civ. P. 56).

     An issue is “genuine” if it is supported by evidence such

that a reasonable jury could return a verdict in the nonmoving

party’s favor.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).   A fact is “material” if, under the governing

substantive law, a dispute about the fact might affect the

outcome of the suit.   Id.   “In considering a motion for summary

judgment, a district court may not make credibility

determinations or engage in any weighing of the evidence;

instead, the non-moving party’s evidence ‘is to be believed and

all justifiable inferences are to be drawn in his favor.’”

Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004)

(citing Anderson, 477 U.S. at 255).

     Initially, the moving party bears the burden of

demonstrating the absence of a genuine issue of material fact.

Celotex, 477 U.S. at 323 (“[A] party seeking summary judgment

always bears the initial responsibility of informing the

district court of the basis for its motion, and identifying

those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits, if any,’ which it believes demonstrate the absence

of a genuine issue of material fact.”); see Singletary v. Pa.

                                  5
Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001) (“Although

the initial burden is on the summary judgment movant to show the

absence of a genuine issue of material fact, ‘the burden on the

moving party may be discharged by “showing”--that is, pointing

out to the district court—–that there is an absence of evidence

to support the nonmoving party’s case’ when the nonmoving party

bears the ultimate burden of proof.” (citing Celotex, 477 U.S.

at 325)).

     Once the moving party has met this burden, the nonmoving

party must identify, by affidavits or otherwise, specific facts

showing that there is a genuine issue for trial.   Celotex, 477

U.S. at 324.   A “party opposing summary judgment ‘may not rest

upon the mere allegations or denials of the . . . pleading[s].’”

Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).    For

“the non-moving party[] to prevail, [that party] must ‘make a

showing sufficient to establish the existence of [every] element

essential to that party’s case, and on which that party will

bear the burden of proof at trial.’”   Cooper v. Sniezek, 418 F.

App’x 56, 58 (3d Cir. 2011) (citing Celotex, 477 U.S. at 322).

Thus, to withstand a properly supported motion for summary

judgment, the nonmoving party must identify specific facts and

affirmative evidence that contradict those offered by the moving

party.   Anderson, 477 U.S. at 257.



                                 6
  C. Defendant’s Motion for Summary Judgment

     Defendant advances three arguments in support of its Motion

for Summary Judgment.   First, Defendant argues that Plaintiff is

unable to prove that a dangerous condition caused her fall.

Second, Defendant argues that it neither created nor had actual

notice of the allegedly dangerous condition that caused

Plaintiff’s injury.   Third, Defendant argues it did not have

constructive notice of the wipe on the floor.

     Plaintiff advances a single argument in opposing

Defendant’s Motion.   Specifically, Plaintiff argues that New

Jersey’s mode-of-operation rule should apply because Walmart

provided disposable wipes via self-service near the store’s

entrance, and a jury should be able to determine if Defendant

used adequate care to prevent injury from occurring due to the

use of those wipes.

     In its reply brief, Defendant argues that because Plaintiff

cannot establish that the wipe she slipped on was one provided

by Defendant, Plaintiff’s reliance on the mode-of-operation

doctrine fails as a matter of law.

     1. Negligence Standard

     “In New Jersey, . . . it is widely accepted that a

negligence cause of action requires the establishment of four

elements: (1) a duty of care, (2) a breach of that duty, (3)

actual and proximate causation, and (4) damages.”   Jersey Cent.

                                 7
Power & Light Co. v. Melcar Util. Co., 59 A.3d 561, 571 (N.J.

2013); accord Lee v. Won Il Park, No. 12-7437, 2016 U.S. Dist.

LEXIS 70046, 2016 WL 3041845, *3 (D.N.J. May 26, 2016).

     At issue in this matter is the duty Walmart owes to its

patrons.   “Business owners owe to invitees a duty of reasonable

or due care to provide a safe environment for doing that which

is within the scope of the invitation.”      Nisivoccia v. Glass

Gardens, Inc., 818 A.2d 314, 316 (N.J. 2003) (citing Hopkins v.

Fox & Lazo Realtors, 625 A.2d 1110 (N.J. 1993); Restatement

(Second) of Torts § 343 (1965)).       “The duty of due care requires

a business owner to discover and eliminate dangerous conditions,

to maintain the premises in safe condition, and to avoid

creating conditions that would render the premises

unsafe.”   Id. (citing O’Shea v. K. Mart Corp., 701 A.2d 475

(N.J. Super. Ct. App. Div. 1997)).

     Ordinarily, an injured plaintiff asserting a breach of
     that duty must prove, as an element of the cause of
     action, that the defendant had actual or constructive
     knowledge of the dangerous condition that caused the
     accident. Equitable considerations have, however,
     motivated [the New Jersey Supreme Court] to relieve
     the plaintiff of proof of that element in
     circumstances in which, as a matter of probability, a
     dangerous condition is likely to occur as the result
     of the nature of the business, the property’s
     condition, or a demonstrable pattern of conduct or
     incidents. In those circumstances, [the New Jersey
     Supreme Court] ha[s] accorded the plaintiff an
     inference of negligence, imposing on the defendant the
     obligation to come forward with rebutting proof that
     it had taken prudent and reasonable steps to avoid the
     potential hazard.

                                   8
Id. (citing Brown v. Racquet Club of Bricktown, 471 A.2d 25, 29

(N.J. 1984)); accord Bozza v. Vornado, Inc., 200 A.2d 777, 779-

80 (N.J. 1964).

     Plaintiff claims this is a mode-of-operation case in which

she need not prove actual or constructive notice. 3   Accordingly,

this Court must determine whether this action warrants

application of the mode-of-operation doctrine.

     2. Mode-Of-Operation Doctrine

     In New Jersey, the mode-of-operation doctrine generally

provides that “when a substantial risk of injury is inherent in

a business operator’s method of doing business, the plaintiff is

relieved of showing actual or constructive notice of the

dangerous condition.”   Layden v. Target Corp., 768 Fed. Appx.

152, 157 (3d Cir. 2019) (quoting Nisivoccia, 818 A.2d at 317).

“To benefit from this mode-of-operations doctrine, a plaintiff

must show ‘that the circumstances were such as to create the

reasonable probability that the dangerous condition would

occur,’ including ‘the nature of the business, the general




3 The Court interprets Plaintiff’s decision to focus exclusively
on the mode-of-operation doctrine in opposing Defendant’s Motion
as waiving or abandoning all other arguments that she may have
regarding whether Defendant had actual and constructive
knowledge of the purportedly dangerous condition. The Court
notes that Plaintiff has not identified or presented any
evidence that would support a finding that Defendant had either
actual or constructive knowledge of the wipe on the floor.
                                 9
condition of the premises, [and] a pattern of conduct or

recurring incidents.’”   Id. (quoting Bozza, 200 A.2d at 780).

     “[I]n all of its prior mode-of-operation cases, [the New

Jersey Supreme Court] has emphasized the self-service nature of

the defendant’s business.”   Prioleau v. Kentucky Fried Chicken,

Inc., 122 A.3d at 328, 337 (N.J. 2015).

     [T]he mode-of-operation doctrine has never been
     expanded beyond the self-service setting, in which
     customers independently handle merchandise without the
     assistance of employees or may come into direct
     contact with product displays, shelving, packaging,
     and other aspects of the facility that may present a
     risk. The distinction drawn by these cases is
     sensible and practical. When a business permits its
     customers to handle products and equipment,
     unsupervised by employees, it increases the risk that
     a dangerous condition will go undetected and that
     patrons will be injured. Thus, the mode-of-
     operation rule is not a general rule of premises
     liability, but a special application of foreseeability
     principles in recognition of the extraordinary risks
     that arise when a defendant chooses a customer
     selfservice business model.

Id. at 337-38 (citations omitted).
     Self-service is key: the mode of operation must be

“designed to allow the patron to select and remove the

merchandise from the premises without intervention from any

employee of the storekeeper.”   Senisch v. Tractor Supply Co.,

2018 U.S. Dist. LEXIS 2910, *11-14 (D.N.J. Jan. 8, 2018)

(Hillman, J.) (quoting Craggan v. Ikea USA, 752 A.2d 819, 825

(N.J. Super. Ct. App. Div. 2000)).




                                10
     In order to succeed under the mode-of-operation doctrine, a

“plaintiff must . . . prove the dangerous condition arose from

the business’s self-service nature.”    Pasterkiewicz v. Marina

Buffet, Inc., 2017 N.J. Super. Unpub. LEXIS 199, *6 (N.J. Super.

Ct. App. Div. Jan. 30, 2017).    “The dispositive factor is . . .

whether there is a nexus between self-service components of the

defendant’s business and a risk of injury in the area where the

accident occurred.”   Id. at *6-7 (citation omitted).

     [T]he rule applies only to accidents occurring in
     areas affected by the business’s self-service
     operations, which may extend beyond the produce aisle
     of supermarkets and other facilities traditionally
     associated with self-service activities. . . . The
     dispositive factor is not the label given to a
     particular location, but whether there is a nexus
     between self-service components of the defendant’s
     business and a risk of injury in the area where the
     accident occurred.

Prioleau, 122 A.3d at 338.

     a. Plaintiff Fails To Establish That The Wipe She Slipped On
        Emanated From The Self-Service Portion Of The Store’s
        Business

     In order to succeed under the mode-of-operation doctrine,

Plaintiff must prove that the dangerous condition arose from the

store’s self-service nature.    Pasterkiewicz, 2017 N.J. Super.

Unpub. LEXIS 199, at *6.   In this case, Plaintiff cannot

establish that the wipe she slipped on was one provided by the

store, and therefore, cannot prove that the wipe emanated from

the store’s self-service offerings.    That alone prevents


                                 11
Plaintiff from successfully invoking the mode-of-operation

doctrine.

     Plaintiff testified that the wipe she slipped on may have

been one of the cart wipes provided by Walmart, or may have been

something different all together.       Plaintiff testified that she

told the supervisor at Walmart that “there was something on the

floor. . . . a wipe or something[.]”      (Pl. Dep. at 1T56:1-2).

Plaintiff further testified that she told the store: “I don’t

know if it was one of your wipes from the machine or if it was

somebody had a baby wipe and they dropped it, but it was a wipe

on the floor and I found it under my foot underneath me when I

fell.”   (Pl. Dep. at 1T56:2-6).    Plaintiff’s testimony thwarts

her invocation of the mode-of-operation doctrine; because

Plaintiff cannot establish that the wipe at issue emanated from

a self-service aspect of Defendant’s business, Plaintiff cannot

establish her initial burden under the mode-of-operation

doctrine.

     b. Even If Plaintiff Could Establish The Wipe She Fell On
        Was Provided By The Store, Plaintiff Fails To Establish
        That The Circumstances Create A Reasonable Probability
        That A Dangerous Condition Would Occur

     To prevail under the mode-of-operation doctrine, a

plaintiff must show that the circumstances created a reasonable

probability that a dangerous condition would occur.      See Layden,

768 Fed. Appx. at 157.   Plaintiff presents no evidence regarding


                                   12
the “reasonable probability” that a dangerous condition would

occur from the store’s providing cart wipes for its customers’

use.

       At least one other court has concluded that the provision

of cart wipes does not create an environment where a store

“reasonably could anticipate wipes regularly would pose a

hazard.”    Kinast v. Target Corp., No. 15-cv-01063-PHX-DLR, 2016

U.S. Dist. LEXIS 53609, 2016 WL 1593812 (D. Ariz. April 21,

2016).    In Kinast, the plaintiff slipped and fell in a Target

store, purportedly on a cart wipe.    Id. at *2.    Plaintiff argued

that Target was liable under Arizona’s mode-of-operation theory.

While Target admitted customers sometimes dispose of wipes in

carts rather than in trashcans, the plaintiff had not produced

evidence about the foreseeability (past incidents of a similar

kind) that could otherwise inform Target of some potential risk.

See Id. at *8.    Therefore, the Kinast court found that “no

reasonable jury could find that Target reasonably should have

anticipated dangerous conditions from cart wipes based on its

mode of operation.”    Id.

       The Court concurs with the decision in Kinast.   Absent

proof of reasonable foreseeability of harm or “recurring

incidents” stemming from the store’s provision of cart wipes,

the Court finds no basis on which to permit Plaintiff’s action

to proceed.    See Layden, 768 Fed. Appx. at 157.

                                 13
                           CONCLUSION

     Based on the foregoing analysis, Defendant’s Motion for

Summary Judgment (ECF No. 12) will be granted.   This case will

be dismissed in its entirety.

     An appropriate Order will be entered.



Date: October 22, 2019                s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                14
